          Case 1:20-cv-01016-NONE-JLT Document 22 Filed 02/23/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CONRADO HERRERA,                               Case No. 1:20-cv-01016 NONE JLT
12                  Plaintiff,                       ORDER AFTER NOTICE OF SETTLEMENT
                                                     (Doc. 21)
13           v.
14    FCA US LLC,
15                  Defendants.
16          The parties report that he has settled the matter and will seek dismissal of the action soon.
17   (Doc. 21 at 2) Thus, the Court ORDERS:
18          1.     The stipulation to dismiss the action SHALL be filed no later than May 21, 2021;
19          2.     All pending dates, conferences and hearings are VACATED.
20   The parties are advised that failure to comply with this order may result in the Court
21   imposing sanctions, including the dismissal of the action.

22

23   IT IS SO ORDERED.

24      Dated:    February 22, 2021                            /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26

27
28
